[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER OF DISMISSAL
The Petitioner filed a petition for a writ of habeas corpus on or about December 18, 2000 claiming that he was being denied proper and corrective medical treatment for a medical condition which essentially is severe sinus headaches coupled with severe nosebleeds. This Court ordered Dr. Blanchette, the Medical Director of the Department of Corrections, to examine the Petitioner and to talk with Corrections physicians who had already examined him. Either at this Court's direction or on his own, Dr. Blanchette had the Petitioner seen by an Ear, Nose and Throat doctor at the University of Connecticut Medical Center. All doctors did not find any cause of the problems described. Some believed that the Petitioner would touch his nose inside and out too much and that may have been the cause of the problems. In any event, they could not recommend anything to correct the situation. At Petitioner's request, this Court ordered the DOC to transport the Petitioner to an ENT physician at one of the New Haven hospitals who, according to the Petitioner, had agreed to examine the Petitioner. This turned out to be no longer true in that for various reasons that physician declined to examine the Petitioner.
This Court then instructed Dr. Blanchette to contact a minimum often ENT physicians in the greater Hartford area to request them to examine the Petitioner. Dr. Blanchette reported that he had done so and all replies were in the negative.
This Court believes that it and the DOC have done everything possible to correct the Petitioner's problems and knows of no other solutions or relief this court can grant to the Petitioner. If the Petitioner can find an ENT physician who is willing to examine the Petitioner, this Court CT Page 8856 will consider a new habeas petition with a specific physician named and consider ordering that the Petitioner be examined by that physician of his choice.
In the meantime, since there is no relief that this Court can give to the Petitioner, the petition is denied.
  ___________________ Rittenband, JTR